OPINION

Per Curiam:

Appellant has filed its opening, brief in this matter. Respondents have been granted two extensions of time, within which to file their answering brief, the last extension having expired on December 17, 1979. To this date respondents have failed to file an answering brief.
Pursuant to NRAP 31(c) we elect to treat respondents’ failure to file their answering brief as a confession of error. See also, State of Rhode Island v. Prins, 96 Nev. 565, 613 P.2d 408 (1980); Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975); Toiyabe Supply Co. v. Arcade, 74 Nev. 314, 330 P.2d 121 (1958). Accordingly, we vacate oral argument, NRAP 31(c), and reverse the judgment without consideration of the merits.
Reversed.